Affirmed as Modified and Memorandum Opinion filed March 26, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00758-CR

               ALEX TERRELLDEVON JACKSON, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1276724

                 MEMORANDUM                     OPINION


      Appellant Alex Terrelldevon Jackson pleaded guilty to aggravated assault
with a deadly weapon, and was sentenced in accordance with a plea bargain
agreement with the State to five years’ deferred adjudication probation and a $500
fine. The trial court subsequently revoked appellant’s probation and sentenced him
to seven years’ confinement. In two issues, appellant contends (1) the trial court
erred by adding a $500 fine to the judgment after the court pronounced sentenced
as simply “seven years’ confinement”; and (2) there is insufficient evidence in the
record to support the court’s order that he pay a particular amount in court costs.
We reform the trial court’s judgment to delete the specific amount of costs, and
affirm the judgment as modified.

       In his first issue, appellant claims the trial court erred in assessing a $500
fine against appellant in the judgment adjudicating guilt because there was no oral
pronouncement of the fine. At the conclusion of the hearing on the State’s motion
to adjudicate, the trial court stated:

       All right. Having found you guilty of the offense of aggravated
       assault with a deadly weapon, I assess your punishment at seven
       years’ confinement in TDC. You will be given credit for any time
       that you’ve served in custody.
       In its judgment, the trial court assessed a $500 fine despite the fact that there
was no oral pronouncement of a fine at the hearing. The State concedes that even
though the fine was included in the judgment granting deferred adjudication, it was
not orally pronounced by the trial court. Because the oral pronouncement controls,
the fine must be deleted from the judgment. See Taylor v. State, 131 S.W.3d 497,
502 (Tex. Crim. App. 2004). On February 4, 2013, the trial court entered a
judgment nunc pro tunc in which the $500 fine was deleted. Because the trial
court corrected this error in its judgment nunc pro tunc, appellant’s issue is
overruled as moot.

       In his second issue, appellant claims the evidence was insufficient to support
the assessment of $279 in court costs. The original clerk’s record filed with this
court did not contain a bill of costs. A supplemental clerk’s record was filed
containing a computer screen printout from the Harris County Justice Information
Management System (JIMS). It shows court costs in appellant’s case, which
amount to $579.

                                           2
       In Johnson v. State, 389 S.W.3d 513, 517 (Tex. App.—Houston [14th Dist.]
2012, pet. filed), this court held that if the record does not support the assessment
of a certain dollar amount in costs, the trial court errs in entering a specific dollar
amount in its judgment. The court further held that an unsigned computer screen
printout from JIMS that does not show it was brought to the attention of the trial
judge is not an actual bill of costs under article 103.001 of the Texas Code of
Criminal Procedure. Id. at 515, n. 1.

       In this case, appellant objected to the computer screen printout in the
supplemental clerk’s record because it does not comply with article 103.001.
Article 103.001 provides:

       A cost is not payable by the person charged with the cost until a
       written bill is produced or is ready to be produced, containing the
       items of cost, signed by the officer who charged the cost or the officer
       who is entitled to receive payment for the cost.
While the computer screen printout bears a dated signature, nothing in the record
shows whether the person who signed the printout is an officer who charged the
cost or an officer who is entitled to receive payment for the cost. Further, there is
no evidence in the record that this computer screen printout was presented to the
trial judge before she included the specific dollar amount in the judgment.
Therefore, we cannot consider the computer screen printout as an appropriate bill
of costs in this case. See Johnson, 389 S.W.3d at 515, n.1.; Jelks v. State, No. 14-
12-00509-CR; 2013 WL 638921 (Tex. App.—Houston [14th Dist.] Feb. 21, 2013,
no pet. h.).

       On February 4, 2013, the trial court entered a judgment nunc pro tunc in
which the court deleted the $500 fine and changed the assessment of court costs to
$259. Appellant filed an objection to the supplement clerk’s record containing the
nunc pro tunc judgment. Appellant contends that the trial court was not permitted

                                          3
to modify the cost figure in the judgment.

       The purpose of a nunc pro tunc order is to correctly reflect in the records of
the trial court the judgment it actually made, but which for some reason did not
enter of record at the proper time. Johnson v. State, 233 S.W.3d 420, 425 (Tex.
App.—Fort Worth 2007, pet. ref’d). Therefore, before a judgment nunc pro tunc
may be entered, there must be proof the proposed judgment was actually rendered
or pronounced at an earlier time. Jones v. State, 795 S.W.2d 199, 201 (Tex. Crim.
App. 1990). A judgment nunc pro tunc is improper when it has the effect of
making a new or independent order. Ex parte Dickerson, 702 S.W.2d 657, 658
(Tex. Crim. App. 1986). The nunc pro tunc entry may be made to correct a
judgment to properly reflect the actual order but may not be used to modify or add
provisions to an order previously entered. Id. A correction can be made to reflect
what actually happened at trial by entry of a nunc pro tunc judgment, “but
correction can be only as to what was done and not as to what should have been
done.” Ex parte Dopps, 723 S.W.2d 669, 671 (Tex. Crim. App. 1986).

       The record in the trial court at the time this appeal was filed did not contain
any evidence supporting the assessment of $279 or $259 in court costs. The trial
court did not err in ordering appellant to pay costs, as such is mandated by the
Code of Criminal Procedure. Tex. Code Crim. Proc. art. 42.16. However, the
court erred in entering a specific dollar amount without any support in the record
for that dollar amount. See Johnson, 389 S.W.3d at 516. Because there was no
evidence of costs at the time the first judgment was entered, the amount of costs
could not be corrected by judgment nunc pro tunc. See Johnson, 233 S.W.3d at
425.

       Because there is no evidence in the record to support the trial court’s
assessment of a specific dollar amount as court costs, we reform the trial court’s

                                          4
judgment nunc pro tunc to delete the specific amount of costs. See Johnson 389
S.W.3d at 517. As modified, the judgment is affirmed.



                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                       5